Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the limitations of the independent claims. Additive manufacturing extrusion screws generally are not configured to rotate while the nozzle is closed, unless the screw is configured as a form of a flat screw. In each independent claim the Applicant is claiming that a degree of adjustment of the rotation of the screw under the second control (when the nozzle is stopped) is smaller than a degree of adjustment of the rotation of the screw under the first control (when the nozzle is not stopped). This appears to be obvious over the primary reference Cheng, but additional limitations recited in amended claims 1, 8, 12, and 14 appear to not be obvious over Cheng or the other available prior art documents.

Regarding independent claim 1, the prior art fails to teach the apparatus limitations of the independent claim including a controller configured to rotate a flat screw at a “present rotation speed” under a second control when the nozzle is blocked or stopped, and the degree of adjustment of rotation under the second control, when the nozzle is stopped, is smaller than the degree of adjustment of rotation under the first control when the nozzle is not stopped. 


Stubenruss teaches a suction portion (Fig. 11, 460) but only teaches the suction portion is used to prevent material from dripping out of the nozzle when the screw is not rotating ([0040]-[0041]). In other words, Stubenruss fails to teach use of the suction portion while the screw is rotating. Stubenruss also fails to teach a control unit configured to adjust, under the first control, the rotation of the screw by controlling the drive unit without using the measured value which is measured during a period when the shaping material is sucked by the suction portion.

Regarding claim 12, the available prior art fails to teach the apparatus limitations of the independent claim including having high and low thresholds for when the nozzle is open and when the nozzle is closed and the difference between the thresholds when the nozzle is closed is greater than the difference between the thresholds when the nozzle is open. 
Cheng appears to only teach maintaining constant pressure while the nozzle is open and while the nozzle is closed.

Regarding claim 14, the available prior art fails to teach the apparatus limitations of the independent claim including a control unit configured to calculate a moving average of pressure values and adjust the rotation of the screw by controlling the drive unit according to the moving .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
	/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742